In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00010-CV
         ______________________________



 THE STATE OF TEXAS FOR THE BEST INTEREST
          AND PROTECTION OF J.T.




       On Appeal from the County Court at Law
              Cherokee County, Texas
              Trial Court No. 35,695




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       J.T. appeals from the trial court's order authorizing the administration of psychoactive

medication entered in connection with the trial court's order authorizing extended mental health

services. One of the statutory requirements for issuing an order authorizing administration of

psychoactive medication is that the trial court has ordered the patient to receive inpatient mental

health services. See TEX . HEALTH & SAFETY CODE ANN . § 574.106 (Vernon Supp. 2007).

       On appeal, J.T. contends that the trial court erred in ordering the administration of

psychoactive medication because it was wrong in issuing its order for extended mental health

services under Section 574.034 of the Texas Health and Safety Code. See TEX . HEALTH & SAFETY

CODE ANN . § 574.034 (Vernon 2003). Thus, J.T. has based the viability of this appeal solely on the

success of his points of error relating to the order authorizing extended mental health services.

Because, in State for the Best Interest and Protection of J.T., cause number 06-08-00007-CV, we

overruled   J.T.'s   points   of error relating to the trial court's order for extended mental




                                                2
health services, we have resolved the sole basis underlying his appeal from the trial court's order

authorizing administration of psychoactive medication. Accordingly, we affirm the trial court's order

authorizing the administration of psychoactive medication.




                                                      Josh R. Morriss, III
                                                      Chief Justice

Date Submitted:        March 6, 2008
Date Decided:          March 7, 2008




                                                 3